Citation Nr: 1034591	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years from 
December 1954 to December 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the RO that 
denied a disability rating in excess of 30 percent for service-
connected bronchial asthma.  The Veteran timely appealed.

In July 2009, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

The U. S. Court of Appeals for Veterans Claims (Court) has 
recently held that a request for a TDIU, whether expressly raised 
by the Veteran or reasonably raised by the record, is not a 
separate "claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Because the Veteran has not submitted evidence of 
unemployability, the Board finds it unnecessary to remand that 
matter for further action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 28, 2009, the Veteran's bronchial asthma has 
required the use of daily inhalational or oral bronchodilator 
therapy; a pulmonary function test (post-bronchodilator) revealed 
a FEV-1 of 86 percent predicted, and a FEV-1/FVC of 72 percent.  
An FEV-1 of 40 to 55 percent predicted, or; a FEV-1/ FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids, have not been objectively demonstrated.

2.  For the period from October 28, 2009, the Veteran's bronchial 
asthma has required the use of daily inhalational or oral 
bronchodilator therapy; a pulmonary function test (post-
bronchodilator) revealed a FEV-1 of 54 percent predicted, and a 
FEV-1/FVC of 53 percent.  An FEV-1 of less than 40 percent 
predicted, or; a FEV-1/ FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory failure, 
or; required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immune-suppressive medications, have not been 
objectively demonstrated.


CONCLUSIONS OF LAW

1.  Prior to October 28, 2009, the criteria for a disability 
rating in excess of 30 percent for bronchial asthma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2009).

2.  The criteria for a 60 percent disability evaluation for 
bronchial asthma, for the period from October 28, 2009, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Through a March 2009 letter, VA's Appeals Management 
Center (AMC) notified the Veteran of elements of an increased 
rating claim and the evidence needed to establish each element.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.  

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2009 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on appeal 
has been fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  Upon further review of the record, it appears that VA 
records pertaining to the Veteran's primary care physician that 
described additional medications for treatment of the Veteran's 
bronchial asthma were already of record at the time of the 
Board's July 2009 remand.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been established for bronchial asthma, 
effective January 1975.  A 30 percent disability rating for 
bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602, 
has been in effect for more than twenty years and is a protected 
rating. 38 C.F.R. § 3.951(b) (2009).

Under Diagnostic Code 6602, a 30 percent rating is warranted for 
bronchial asthma if the following findings are demonstrated:  a 
forced expiratory volume in one second (FEV-1) of 56 to 70 
percent predicted, or; a force expiratory volume in one second to 
forced vital capacity ratio (FEV-1/forced ventilatory capacity 
(FVC)) of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

A 60 percent rating is warranted for bronchial asthma if the 
following findings are demonstrated: an FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent of 
predicted value, or; a FEV-1/FVC of less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

The term "parenteral" in the rating criteria is generally 
defined as:  By some other means than through the 
gastrointestinal tract; referring particularly to the 
introduction of substances into an organism by intravenous, 
subcutaneous, intramuscular, or intramedullary injection.  
STEDMAN'S MEDICAL DICTIONARY, 27th Edition, 1316 (2000).

In December 2004, the Veteran contended that his bronchial asthma 
had worsened, and that he now required two types of inhalers at 
least twice daily.

VA treatment records, dated in December 2004, reflect that the 
Veteran's medications were being monitored closely because of the 
addition of a beta-blocker; his treating physician noted that the 
Veteran might benefit from a steroid inhaler.  Records show that 
a steroid metered-dose inhaler was added in January 2005.

Pulmonary function testing in January 2005 revealed overall 
moderate ventilator impairment, based on the finding of a 
moderate reduction in the FEV-1.  The Veteran had last taken 
inhalers yesterday evening.  After inhaled bronchodilator, 
overall ventilator function was normal.

During a March 2005 VA examination, the Veteran reported that his 
asthma had its onset in Korea in 1957; that more recently he had 
episodes of wheezing; and last year he started having some cold-
air sensitivity, and getting some chest discomfort with breathing 
when exposed to cool air.  He reported that a steroid inhaler 
(AeroBid) was added to his medication regimen, and that he also 
was on Formoterol (inhaler).  The Veteran reportedly used both of 
these inhalers twice a day on a regular basis, and then used an 
Albuterol (inhaler) as needed.  He reported using Albuterol up to 
four times on a bad day, and averaged more like two times a day.  
On examination, the Veteran had a regular rate and rhythm; lungs 
were clear with somewhat poor excursion.  Pulmonary function 
testing in January 2005 (post-bronchodilator) revealed a FEV-1 of 
86 percent predicted, and a FEV-1/FVC of 72 percent; mild 
obstructive disease was noted.  Supplemental oxygen was not 
needed.

In March 2005, the Veteran reported that the use of AeroBid 
(steroid inhaler) helped ease the condition he experienced last 
fall of pain or aching in his chest and lungs when breathing cold 
or cool air.  The Veteran reported his overall usage of inhalers 
was from 6 to 12 times daily.

In September 2006, the Veteran reported that, even with the 
adjustment of his medication, he continued to experience 
occasional discomfort, including periods of shortness of breath 
and tightness in his chest.  He reportedly had not sought 
treatment each time these events occurred, and his many periods 
of discomfort were not documented.

The Veteran underwent a VA examination on October 28, 2009.  He 
reported having increased problems with symptoms over the last 
several years, despite ongoing multiple inhaler management.  In 
reviewing the Veteran's medical history, the examiner noted that 
the Veteran's last pulmonary consultation was in August 2006.  At 
that time the Veteran was on Formoterol inhaler, as well as 
inhaled Flunisolide (steroid) and also Albuterol as a rescue 
inhaler.  It was recommended that the Veteran be changed to a 
Mometasone inhaler, rather than the Flunisolide; however, the 
Veteran felt worse on this and resumed his Flunisolide.  The 
addition of Montelukast had been considered, if the Veteran was 
not able to decrease his Albuterol usage.

The VA examiner noted that the Veteran continued to use his 
Albuterol as a rescue inhaler, often seven to eight times daily.  
The Veteran reported using his Albuterol inhaler as a 
premedication for lying down in bed at night; he had chronic two-
pillow orthopnea related to his asthma.  The Veteran also 
reported that his chest symptoms, consisting of an achy 
tightness, would worsen if he tried to rush when walking.  The 
Veteran occasionally noticed achiness at rest.  He was able to 
exercise on a slow treadmill for approximately five to ten 
minutes.

The examiner also noted that the Veteran had a chronic 
nonproductive cough; he denied hemoptysis.  The Veteran 
reportedly avoided going to the emergency room, even when 
experiencing chest tightness, because he would rather not take 
oral Prednisone; he used his Albuterol rescue inhaler as needed, 
and did not require supplemental oxygen.  The examiner noted that 
the Veteran had not been hospitalized for his asthma since 
December 2004.  He had no anorexia, and his weight remained 
stable.  The Veteran reported that cold or damp weather 
exacerbated his symptoms.  

The Veteran's current pulmonary medications included Formoterol 
(inhaler), one capsule twice a day; Flunisolide (inhaler), 4 
puffs twice a day; and Albuterol (inhaler), one puff as needed 
(at a current rate of seven to eight a day).    
 
On examination, the Veteran's lungs showed only moderate air 
movement with scattered both inspiratory and expiratory wheezing.  
A forced expiration maneuver provoked prolonged wheezing and 
coughing.  Pulmonary function testing in October 2009 (post-
bronchodilator) revealed an FEV-1 of 1.56, which was 54 percent 
of predicted; and a FEV-1/FVC of 53 percent.  These findings were 
interpreted as evidence of a moderate obstructive lung defect.  
Supplemental oxygen was not needed.

The assessment was ongoing symptoms of chronic persistent asthma, 
despite use of inhaled steroids and long-acting beta agonist with 
the Veteran requiring frequent use of rescue inhaler.  The 
examiner commented that, despite the fact that the Veteran had 
not required emergency room visits or hospitalization for his 
asthma, he had increasing functional limitation due to his asthma 
and demonstrable wheezing on examination at rest.

Post-bronchodilator studies are required when pulmonary function 
testing is done for disability evaluation purposes.  38 C.F.R. 
§ 4.96(d).

In this case VA received the Veteran's claim for an increased 
disability rating in December 2004.

Here, prior to the October 28, 2009 VA examination, the evidence 
of record supports no more that the currently assigned 30 percent 
disability rating for the applicable period under Diagnostic Code 
6602, based on the Veteran's pulmonary function testing in 
January 2005.  There was no evidence of intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, or at least monthly visits to a physician for 
required care of exacerbations.  Nor did the evidence demonstrate 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

While the Veteran exhibited a moderate reduction in the FEV-1 
during the applicable period and was prescribed a steroid 
inhaler, there is no evidence of intermittent or daily usage of 
oral or parenteral corticosteroid.  The March 2005 examiner 
described the Veteran's bronchial asthma as mild obstructive 
disease.  The objective evidence did not reflect a degree of 
functional impairment warranting an increased disability rating.  
38 C.F.R. §§ 4.7, 4.21.  There was no showing of supplemental 
oxygen required, or episodes of respiratory failure.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As of the October 28, 2009 VA examination, the Board finds that 
the objective evidence meets the criteria for a 60 percent 
disability rating under the rating criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2009).  On pulmonary function 
testing in October 2009, the Veteran exhibited an FEV-1 of 1.56, 
which was 54 percent of predicted; and a FEV-1/FVC of 53 percent.  
The Veteran also reported chest symptoms, consisting of an achy 
tightness, but that he avoided going to the emergency room.  The 
October 2009 examiner commented that the Veteran had increasing 
functional limitation due to his asthma, and demonstrable 
wheezing on examination at rest. 

The evidence does not reflect that the Veteran's bronchial asthma 
meets or approximates the criteria for a disability rating in 
excess of 60 percent for the applicable period.  There is no 
showing of episodes of respiratory failure, or daily use of 
systemic high dose corticosteroids or immune-suppressive 
medications.  

Moreover, there is no showing that the Veteran's service-
connected bronchial asthma has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The 
Veteran's bronchial asthma is not so unusual or exceptional in 
nature as to render his schedular rating inadequate.  As 
demonstrated above, the Veteran's disability has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by his 
disability.  Before October 28, 2009, the Veteran's functional 
impairment more nearly approximately the criteria for a 30 
percent evaluation and no higher, but after October 28, 2009, his 
functional impairment increased.  A 60 percent evaluation for 
that time period has been assigned.  However, the criteria for 
the assignment of a rating in excess of 60 percent rating have 
not been met.

The Board also notes that the Veteran's disability has not been 
shown to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render impractical 
the application of the regular schedular standards.  The Veteran 
has not reported any lost time from work, or other economic 
impact from the disability. There is no evidence of recent 
hospitalizations for bronchial asthma.

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased disability evaluation for the Veteran's bronchial 
asthma for the period prior to October 28, 2009, is denied.

A 60 percent disability rating for the Veteran's bronchial 
asthma, for the period from October 28, 2009, is granted, subject 
to the regulations governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


